                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
DEREK HODGES,                             :
                                          :
            Petitioner,                   :   Civ. No. 19-14367 (FLW)
                                          :
      v.                                  :
                                          :
THE ATTORNEY GENERAL OF                   :
THE STATE OF NEW JERSEY,                  :   MEMORANDUM AND ORDER
                                          :
            Respondent.                   :
_________________________________________ :


       Petitioner pro se, Derek Hodges (“Petitioner”), a state prisoner currently incarcerated at

Northern State Prison, in Newark, New Jersey, seeks to bring a petition for writ of habeas corpus

under 28 U.S.C. § 2254. (See ECF No. 1.) A habeas petition must include either a $5.00 filing

fee or an application to proceed in forma pauperis. 28 U.S.C. §§ 1914(a), 1915(a); Rules

Governing § 2254 Cases, Rule 2, 28 U.S.C.A. foll. § 2254. Petitioner’s filing included neither.

Thus, this case is administratively terminated. Petitioner shall be given an opportunity to reopen

this action should he so choose.

       Though not the basis for the present administrative termination, the Court additionally

notes other potential problems evident from the face of the habeas Petition. The Petition does

not comply with Rule 2 of the Rules Governing § 2254 Cases, as it includes no supporting facts,

does not explain what relief is requested, and is not signed by Petitioner. See Rules Governing §

2254 Cases, foll. 28 U.S.C. § 2254, Rule 2(c). Furthermore, Petitioner seems to indicate that he

has not exhausted potential state remedies, which would preclude any grant of habeas relief. See

28 U.S.C. § 2254(b) & (c).
        Furthermore, as Petitioner did not sign the portion of his form Petition including the

required notice under Mason v. Myers, 208 F.3d 414 (3d Cir. 2000), the Court now reiterates the

Mason notice to Petitioner. Before a District Court may rule on a § 2254 petition from a pro se

petitioner, it must notify the petitioner that he may either (1) have his petition ruled on as filed,

or (2) withdraw the petition and file one all-inclusive § 2254 petition “within the one-year

statutory period.” Mason, 208 F.3d at 418 (internal quotation marks omitted); see also United

States v. Miller, 197 F.3d 644, 652 (3d Cir. 1999) (same for a § 2255 petition). This notice is

required “out of a sense of fairness,” because the Anti-Terrorism and Effective Death Penalty

Act of 1996 (“AEDPA”) has a restrictive effect on successive habeas petitions. Mason, 208 F.3d

at 418; see also Holden v. Mechling, 133 F. App'x 21, 22 (3d Cir. 2005).

        For the reasons noted here, Petitioner may wish to withdraw his Petition and submit one

amended, all-inclusive § 2254 Petition. Thus, if Petitioner opts to pay the filing fee or apply to

proceed in forma pauperis, he may also submit an amended § 2254 habeas petition. Petitioner

shall file any filing fee or in forma pauperis application, as well as any amended Petition, within

45 days of the entry of this Memorandum and Order.

        Therefore, IT IS, on this 2nd day of July 2019,

        ORDERED that the Clerk of the Court shall ADMINISTRATIVELY TERMINATE this

case; and it is further

        ORDERED that, if Petitioner wishes to reopen this case, he shall, within 45 days of the

entry of this order, submit a written request to reopen accompanied by either the $5.00 filing fee

or a complete application to proceed in forma pauperis; and it is further




                                                   2
       ORDERED that, upon receipt of a writing from Petitioner stating that he wishes to

reopen this case and either the $5.00 filing fee or a complete application to proceed in forma

pauperis, the Clerk of the Court will be directed to reopen this case; and it is further

       ORDRED that, in conjunction with filing a request to reopen, Petitioner may also file an

amended, all-inclusive § 2254 habeas petition; and it is further

       ORDERED that the Clerk shall serve upon Petitioner by regular U.S. mail (1) a copy of

this Memorandum and Order, (2) a blank form Application to Proceed in Forma Pauperis in a

Habeas Corpus Case, Form DNJ-ProSe-007-B-(Rev. 09/09), and (3) a blank Petition for Relief

from a Conviction or Sentence by a Person in State Custody, Form AO 241 (modified) DNJ-

Habeas-008(Rev.01-2014).




                                                              s/Freda L. Wolfson
                                                              FREDA L. WOLFSON
                                                              U.S. Chief District Judge




                                                  3
